

EXHIBIT 10(xxv)


SUMMARY OF TERMS OF AWARDS FOR FISCAL 2007 PURSUANT TO
THE STANLEY WORKS 2006 MANAGEMENT INCENTIVE COMPENSATION PLAN


Under The Stanley Works 2006 Management Incentive Compensation Plan, each
participant has the opportunity to earn a threshold, target or maximum bonus
amount that is contingent upon achieving the financial and individual
performance goals established under the Program and described below. A
significant percentage of the potential 2007 bonus for participants based in
specific divisions is tied to the performance of that division, with the balance
of such bonus tied to corporate performance. 2007 Bonuses for participants
fulfilling corporate, but not divisional, functions are dependent on achieving
the established corporate goals and will not be affected by results of
particular divisions. Bonus amounts based on results that fall below threshold,
between the threshold and the target level or between the target and the maximum
level are prorated.


The performance criteria under the Program are based on achievement in fiscal
2007 of corporate earnings per share, sales growth and cash flow multiple
targets, as well as individual performance goals and, for participants based in
specific divisions, additional divisional performance criteria and goals.


The potential bonus payment for 2007 for our Chief Executive Officer under this
program, expressed as a percentage of his eligible salary, is 50% for
achievement of performance at threshold level, 100% for achievement of
performance at target level, and 200% for achievement of maximum performance.


The potential bonus payments for each of our other four most highly compensated
executive officers under this program, expressed as a percentage of their
eligible salary, range from 30-50% for achievement of threshold performance,
60-100% for achievement of target performance, and 120-160% for achievement of
maximum performance.
 

--------------------------------------------------------------------------------

 